FILED
                           NOT FOR PUBLICATION
                                                                            FEB 15 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10149

              Plaintiff-Appellee,                D.C. No.
                                                 3:15-cr-08033-DGC-1
 v.

MARIO ROBLES, Jr.,                               MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                          Submitted February 10, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Mario Robles, Jr. appeals from the appeals from the district court’s judgment

and challenges his guilty-plea conviction and 137-month sentence for voluntary

manslaughter, in violation of 18 U.S.C. § 1152 and 1112. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Robles’s counsel has filed a brief stating that

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Robles the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

         Robles has waived his right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2